Case: 14-3196    Document: 7      Page: 1    Filed: 09/30/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            RICHARD D. MONTGOMERY,
                   Petitioner,

                             v.

        DEPARTMENT OF THE AIR FORCE,
                  Respondent.
             ______________________

                       2014-3196
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-14-0098-I-1.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
    Richard D. Montgomery moves for leave to proceed in
forma pauperis.
    Montgomery is incarcerated. Pursuant to the Prison-
er Litigation Reform Act of 1995, this court may not
authorize the prosecution of an appeal by a prisoner
without the prepayment of fees. 28 U.S.C. § 1915. A
prisoner is no longer afforded the alternative of proceed-
ing without payment of filing fees, but must, in time, pay
Case: 14-3196     Document: 7    Page: 2     Filed: 09/30/2014



2                             MONTGOMERY   v. AIR FORCE



the $500 filing fee in its entirety. When funds exist, an
initial partial payment must be made consisting of 20% of
the greater of (a) the average monthly deposits to the
prisoner’s account or (b) the average monthly balance in
the prisoner’s account for the six-month period immedi-
ately preceding the filing of the notice of appeal. 28
U.S.C. § 1915(b)(1). Thereafter, the prisoner is required
to make monthly payments of 20% of the preceding
month’s income credited to the prisoner’s account. 28
U.S.C. § 1915(b)(2). The agency with custody of the
prisoner must forward payments from the prisoner’s
account each time the amount in the account exceeds $10
until the $500 filing fee is paid in full. Id. Montgomery
has indicated that none of his prior actions or appeals
were dismissed because they were frivolous, malicious, or
failed to state a claim upon which relief can be granted.
    By separate letter, the custodian of Montgomery’s
prison account is being directed to make the necessary
arrangements to forward the filing fee to the court.
      IT IS ORDERED THAT:
      The motion is denied.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
s24